DETAILED ACTION
Claims 1-8 have been elected as of January 12, 2022. Claims 9-20 have been withdrawn as of January 12, 2022. Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions and Examiners Note
Applicant's election with traverse of Invention I in the reply filed on 10/22/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of claims 1-8 (Invention I) and claims 16-20 (Invention III) would require no serious burden.  This is not found persuasive because as indicated in the Requirement for Restriction/Election mailed on 9/14/2021, the restriction of Inventions I, II, and II is proper because  the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
However, it is noted that the response was incomplete as Applicant is required to elect a single invention and the accompanying claim set, regardless of whether or not the restriction has been traversed.
Therefore, the Examiner contacted the Attorney of Record and requested a selection of a specific invention and accompanying claim set. Upon discussion, the Attorney of Record elected claims 1-8 such that claims 9-20 are now withdrawn (please see attached interview summary). 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1, there is a lack of antecedent bases for the phrase “crystal layers of the conductive structure”. Additionally, this phrase lacks clarity as the claim does not indicate that the two-dimensional crystal structure has multiple layers. For the purpose of examination, the phrase “a conductive structure having a two-dimensional crystal structure” has been read as “a conductive structure having 

Regarding claims 2-8 are rejected for failing to remedy the rejection of claim 1 above under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-8, Haick et al. (US PGPUB 2020/0232970 A1, hereinafter Haick) represents the best art of record. However, Haick fails to encompass all of the limitations of independent claim 1 as best understood by the Examiner.
Specifically, Haick teaches a temperature-pressure complex sensor with an anti-radiation property comprising (see Fig. 2 and [0186], temperature-pressure complex sensor 201 shown, wherein the Examiner interprets that the metallic layers block visible radiation and thus have anti-radiation properties): a first sensing material which is a porous conductive film (207); and second sensing materials dispersedly disposed on a surface of the first sensing material (209/211/213/215), wherein the second sensing materials include: a conductive structure (see Fig. 2, conductive structure comprising electrode array 213).
Haick fails to teach a conductive structure having two or more layers of two-dimensional crystal structure; and nanoparticles disposed between crystal layers of the conductive structure.
It is also noted by the Examiner that while the phrase “temperature-pressure complex sensor” is found in the preamble, the Examiner has read that the claimed structure is required to be capable of detecting both temperature and pressure.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a temperature-pressure complex sensor as claimed which specifically includes a conductive structure having two or more layers of two-dimensional crystal structure; and nanoparticles disposed between crystal layers of the conductive structure, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855